IN THE
                                TENTH COURT OF APPEALS

                                        No. 10-15-00406-CR

DAMON NATHANIEL MILLER,
                                                                          Appellant
    v.

THE STATE OF TEXAS,
                                                                          Appellee



                                  From the 66th District Court
                                      Hill County, Texas
                                     Trial Court No. 37967


                                 MEMORANDUM OPINION


         Damon Nathaniel Miller appeals the trial court’s judgment of conviction signed

on August 7, 2015. Because the trial court’s certificate of right of appeal that Miller

signed indicates that the underlying criminal case was a plea bargain case and Miller

has no right to appeal, this appeal is dismissed.1 See TEX. R. APP. P. 25.2(d) (“The appeal


1 A motion for rehearing may be filed within 15 days after the judgment of this Court is rendered. See
TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a petition
for discretionary review, that petition must be filed with the Court of Criminal Appeals within 30 days
must be dismissed if a certification that shows the defendant has the right of appeal has

not been made part of the record under these rules.”).




                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 3, 2015
Do not publish
[CR25]




after either the day this Court’s judgment was rendered or the day the last timely motion for rehearing
was overruled by this Court. See TEX. R. APP. P. 68.2(a).


Miller v. State                                                                                 Page 2